Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Status of the Application
This Final Office Action is in response to Application Serial 17/031,836. In response to the Examiners Action mail dated April 25, 2022, Applicant’s amended claims 1-3, and 11, and submitted new claims 12-18 on July 23, 2022. Claims 1 -18 are pending in this application.   

Response to Amendments
Claims 1-18 are pending in this application.  The claims 1 and 11 are amended. The claims 12-18 are new.

Regarding the 35 U.S.C. 101 rejection, the amendments to claims 1-18 are not persuasive. The claims 1-18 are rejected under 35 U.S.C. 101, see below.

Regarding the 35 U.S.C. 103 rejection, the amendments to claims 1-11 and , and 15 -19 are persuasive. The Applicant’s amendments necessitate grounds for a new rejection.  The claims 1-6, 8-13, and 15 -19 are rejected under 35 U.S.C. 102, see below.


Response to Arguments
Claim Rejections under 35 U.S.C. 101
On pages 9-10 of the Applicant’s arguments,  “… Applicant respectfully submits that the method and system as claimed are directed to computer processed analysis of processes implemented by a computer system. As such, the subject-matter is indeed computer implemented, but cannot be considered as being abstract grouping of certain methods of organizing human activity, even though the computer system processes which are processed may be computer processes carried out in banking, etc.; i.e., human/commercial activities. However, the processing is not carried out mentally or abstractly, but by execution of the processes on a computer system, storing computer traces which are files of the execution of the tasks, extracting data recorded in the computer traces and applying several computing/storing/displaying steps as claimed, by means of a computing processor. The claimed method/system amount to significantly more than a mere mental activity, since they allow detecting and characterizing concurrent links between tasks, in a repetitive manner, through several instances of the process, which is not feasible mentally, which is innovative, and which brings a significant advantage for reducing complexity, e.g., use of computer resources, of processes. The method and system claimed are practical, computer implemented, and concern analysis of computer implemented processes to improve practical performance, inter alia optimizing the use of computing resources (original specification/ page 1, lines 9 - 11, "The invention falls within the field of performance analysis and the optimization of processes implemented by computer systems ...").

Examiner respectfully disagrees with the Applicant’s arguments. The Applicant’s claims recite, “… connect nodes of the graph … computing a simplified graph representative of a comprehensive model of the process, from graphs … displaying the simplified graph including graphic elements …”  and thus, the claims are recite output of a process that is implemented by the computer, and thus the claims are directed to an abstract idea. The claims are directed to certain methods of organizing human activity, mathematical concepts,  and mental processes, that is using computer system, see MPEP 2106.05 (f)(h) The claims are not implemented into a practical application. The claims do not recite an improvement to the computer function. See the 35 U.S.C. 101 rejection, below. 


 Claim Rejections under 35 U.S.C. 103
On pages 11 -10 of the Applicant’s arguments, the Applicant submits the claims fall within the field of performance analysis and the optimization of processes implemented by the computer systems. … 
Regarding Palmer, Applicant respectfully submits that the workflow in Palmer does not represent tasks executed as part of a computer implemented process (F1). As such, Palmer fails to show or suggest. …. Palmer describes a graph representation of a workflow, but with a graph representing successive tasks; whereas in the claimed method, The graph is built from data determined by recorded computer traces, a node of the graph being associated with a descriptive label of a task obtained from execution traces… of Palmer fails to show or suggest (F2) … Although Palmer discloses dynamic graphs to adapt dynamically got changes in a  workflow … Palmer fals to show or suggest … concurrent links … Applicant respectfully submits that although Palmer discloses dynamic directed graphs to adapt dynamically for changes in a workflow … Palmer fals to show or suggest … the term “concurrently” (F3).

Regarding Bortnikov, Applicant traverses, “… Bortnikov,  fails to show or suggest (F1), (F2), (F3).”

Regarding Barnes, Applicant traverses, “… claim 11, as amended, includes the features of  "execution of the processes by the computer system generating computer traces of execution of the tasks ... a module for obtaining, from recorded computer traces, data including, for each executed task, at least a representative task label, a beginning of execution date, and an end of execution date", "a module for computing, using the data, a representation model of the executed process, in the form of a graph including nodes and Fabri links between the nodes, each node being associated with a descriptive task label, the links being representative of a temporal succession between executed tasks", "a module for determining from the representation model of the executed process, concurrent links that connect nodes of the graph associated with concurrent tasks executed at least partially in a same predetermined time interval, concurrent links being determined in pairs", and "a module for ... displaying on said man-machine interface the simplified graph ... to obtain statistical information on the concurrent links". As explained hereinabove with reference to claim 1, these features are neither shown nor suggested by Palmer, Barnes or Bortnikov, taken alone or in combination. Accordingly, claim 11 is deemed to be allowable. …”

Claims 12-18 are new.


Examiner respectfully, acknowledges the Applicant’s Arguments. The amendments to the claims necessitate grounds for a new rejection. The claims 1-18 are rejected under 35 U.S.C. 103, see below.

Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1 and similarly claim 11) recite, “… obtaining, …, data including, for each executed task, at least a descriptive task label, a beginning of execution date, and an end of execution date; computing, using the data, a representation model of the executed process, in the form of a graph including nodes and links between the nodes, each node being associated with a descriptive task label, the links being representative of a temporal succession between executed tasks; and determining from the representation model of the executed process, concurrent links that connect nodes of the graph associated with concurrent tasks executed at least partially in a same predetermined time interval, concurrent links being determined in pairs; [[and]] computing a simplified graph representative of a comprehensive model of the process, from graphs obtained for execution instances of theprocess; and  …  the simplified graph including graphic elements selectable by an operator in order to obtain statistical information on the concurrent links..”.  Claims 1-11 in view of the claim limitations, are directed to the abstract idea of  “obtaining, …, data including, for each executed task, at least a descriptive task label, a beginning of execution date, and an end of execution date; computing, using the data, a representation model of the executed process, in the form of a graph including nodes and links between the nodes, each node being associated with a descriptive task label, the links being representative of a temporal succession between executed tasks; and determining from the representation model of the executed process, concurrent links that connect nodes of the graph associated with concurrent tasks executed at least partially in a same predetermined time interval, concurrent links being determined in pairs; [[and]] computing a simplified graph representative of a comprehensive model of the process, from graphs obtained for execution instances of theprocess; and  …  the simplified graph including graphic elements selectable by an operator in order to obtain statistical information on the concurrent links.”  
The claim 12 recites, “… obtaining, … , data including, for each executed task, at least a descriptive task label, a beginning of execution date, and an end of execution date; computing, using the data, a representation model of the executed process, in the form of a graph including nodes and links between the nodes, each node being associated with a descriptive task label, the links being representative of a temporal succession between executed tasks; determining from the representation model of the executed process, concurrent links that connect nodes of the graph associated with concurrent tasks executed at least partially in a same predetermined time interval; and computing and storing a data structure comprising indications of concurrence between links in the execution instance of the process in the form of a matrix; computing a simplified graph representative of a comprehensive model of the process, from graphs obtained … ; and displaying … the simplified graph including graphic elements selectable by an operator in order to obtain statistical information on the concurrent links, the statistical information being computed using the stored data structures for the plurality of execution instances of the process....”.  Claims 12 in view of the claim limitations, are directed to the abstract idea of  “obtaining, … , data including, for each executed task, at least a descriptive task label, a beginning of execution date, and an end of execution date; computing, using the data, a representation model of the executed process, in the form of a graph including nodes and links between the nodes, each node being associated with a descriptive task label, the links being representative of a temporal succession between executed tasks; determining from the representation model of the executed process, concurrent links that connect nodes of the graph associated with concurrent tasks executed at least partially in a same predetermined time interval; and computing and storing a data structure comprising indications of concurrence between links in the execution instance of the process in the form of a matrix; computing a simplified graph representative of a comprehensive model of the process, from graphs obtained … ; and displaying … the simplified graph including graphic elements selectable by an operator in order to obtain statistical information on the concurrent links, the statistical information being computed using the stored data structures for the plurality of execution instances of the process.”  


As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite “obtaining, …, data including, for each executed task, at least a descriptive task label, a beginning of execution date, and an end of execution date; computing, using the data, a representation model of the executed process, in the form of a graph including nodes and links between the nodes, each node being associated with a descriptive task label, the links being representative of a temporal succession between executed tasks; and determining from the representation model of the executed process, concurrent links that connect nodes of the graph associated with concurrent tasks executed at least partially in a same predetermined time interval, concurrent links being determined in pairs; [[and]] computing a simplified graph representative of a comprehensive model of the process, from graphs obtained for execution instances of theprocess; and  …  the simplified graph including graphic elements selectable by an operator in order to obtain statistical information on the concurrent link”  and  “ … obtaining, … , data including, for each executed task, at least a descriptive task label, a beginning of execution date, and an end of execution date; computing, using the data, a representation model of the executed process, in the form of a graph including nodes and links between the nodes, each node being associated with a descriptive task label, the links being representative of a temporal succession between executed tasks; determining from the representation model of the executed process, concurrent links that connect nodes of the graph associated with concurrent tasks executed at least partially in a same predetermined time interval; and computing and storing a data structure comprising indications of concurrence between links in the execution instance of the process in the form of a matrix; computing a simplified graph representative of a comprehensive model of the process, from graphs obtained … ; and displaying … the simplified graph including graphic elements selectable by an operator in order to obtain statistical information on the concurrent links, the statistical information being computed using the stored data structures for the plurality of execution instances of the process ...” are directed to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behavior; business relations)  and managing personal behavior relationships or interactions between people (including social activities, teaching and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

Regarding the  limitations of computing and storing a data structure comprising indications of concurrence between links in the execution instance of the process in the form of a matrix;  computing a simplified graph representative of a comprehensive model …the claims are directed to mathematical relationships, and thus, the claims are directed mathematical concepts. 

Further, regarding the limitations of obtaining, from… , data 10including, for each executed task, at least a descriptive task label, a beginning of execution date, and an end of execution date  are directed to concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and thus the claims are directed to mental processes. 

Accordingly, the claims are directed to certain methods of organizing human activity, mathematical concepts,  and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… A method for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer system, the processing method being implemented by a computing processor and comprising, for each processed process: for at least one execution instance of the process,”, “from recorded computer traces”, “displaying on a man-machine interface …” in claim 1; “ execution instance”, in claim 2,  no additional elements are recited in claim 3; no additional elements in claim 4; “execution instance”, in claim 5; “the execution instance”, in claim 6;   “each execution instance”, in claim 7;  no additional elements in claim 8; “selectable graphic 5element”, in claim 9; “computer program product including software instructions which, when implemented by a programmable device,” in claim 10; “ A system for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer system, the processing system comprising: a man-machine interface; and a computing processor implementing, for each processed process, for at least one execution instance of the process:  “recorded computer traces”, “on said man-machine interface”,   in claim 11; ““A method for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer system, the processing method being implemented by a computing processor and comprising, for each processed process: for each of a plurality of execution instances of the process”, “from recorded computer traces”, “for the plurality of execution instances of the process”, in claim 12; “each instance”, “each execution instance”, in claim 13;  no additional elements in claim 14, claim 15; “the execution instance”, in claim 16; no additional elements in claim 17; “a computer program product”, “a programmable device” in claim 18; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application.- See MPEP 2106.05 (f).  

In addition, these additional elements (e.g., a system for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer 15system) merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 

Furthermore, with respect to the obtaining … data, obtaining and displaying a simplified graph  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 


Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10 and 13-18 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not recite a technical improvement.


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. 

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing computer functions as evinced by Applicant’s specification p.6 lines 1-25 (describing a computer program, which may be stored on a non- transitory computer-readable medium, not shown. The computer- readable medium is, for example, a medium suitable for storing electronic instructions and able to be coupled with a bus of a computer system. As an example, the readable medium is an optical25 disc, a magnetic-optical disc, a ROM memory, a RAM memory, any type of non-volatile memory (for example, EPROM, EEPROM, FLASH, NVRAM), a magnetic card or an optical card.


 In addition, as noted above, with respect to the receiving and displaying, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g). Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.  Step 2B: No

In addition, these additional elements (e.g., a system for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer 15system) merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 

Furthermore, with respect to the obtaining … data, obtaining and displaying a simplified graph  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 10,909,484 B2) in view of  Shi (2016, Fast and Concurrent RDF Queries with RDMA Based Distributed Graph Exploration) and Barnes (US 2017/0,161,657 A1) .


Regarding Claim 1,

A method for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces 5of execution of the tasks, stored in a memory of the computer system, the processing method being implemented by a computing processor and comprising, for each processed process: for at least one execution instance of the process, obtaining, from recorded computer traces, data 10including, for each executed task, at least a descriptive task label, a beginning of execution date, and an end of execution date;  computing, using the data, a representation model of the executed process, in the  form of a graph including nodes, … ,  and links between the nodes, the links being representative of a temporal 15succession between executed tasks; 

Palmer Figure 1 teaches a dynamic directed graph enables the electronic management of workflows associated with a variety of tasks with improved functionality of the computing systems involved therein, including flexibility, memory allocation, and processing efficiency. In a directed graph, various modular nodes are associated with one another in a graph structure to represent the workflow. Each node includes executable code for managing data collection and retention for elements of the workflow., Palmer [Figure 1], [Figure 2], [column 1 lines 20-30]

Palmer teaches: 
Determining from the representation model of the executed process, concurrent links, that connect nodes of the graph,  associated with … executed at least partially in a same predetermined time interval, concurrent links being determined in pairs; 

The functions/acts noted in the blocks may occur out of the order as shown in any flowchart. For example, two blocks shown in succession may in fact be executed substantially concurrently or the blocks may sometimes be executed in the reverse order, depending upon the functionality/acts involved., Palmer [column 11 lines 64-68], [column 12 lines 1-5]. 

Palmer teaches updating a dynamic workflow graph, Palmer [column 7 lines 36-40], [column 4 lines 50-56], [Figure 3]  


Although highly suggested Palmer does not explicitly teach:
“… each node being associated with a descriptive task label … concurrent tasks … concurrent links being determined in pairs; ”

Shi teaches:
“… each node being associated with a descriptive task label … determining from the representation model of the executed process, concurrent links, that connect nodes of the graph,  associated with … executed at least partially in a same predetermined time interval, concurrent links being determined in pairs …”


Shi teaches concurrent and low-latency queries., Shi [abstract]

Shi discloses Wukong follows a graph-based design by storing RDF triples as a native graph and leverages graph exploration to handle queries. Wukong is also designed to provide high throughput such that it can handle hundreds of thousands of concurrent queries per second. , Shi [p.316 column 1 paragraph 1]

Shi [p.317 column 2 paragraph 3], [Figure 6] discloses an RDF dataset is essentially a labeled, directed multigraph. Shi [p.320 column 2 paragraph 7] discloses Wukong uses a directed graph to model and store RDF data, where each vertex corresponds to an entity in an RDF triple (subject or object) and each edge is labeled as a predicate and points from subjects to objects. As SPARQL queries may rely on retrieving a set of subjects/object vertices connected by edges with certain predicates, we provide two kinds of index vertices as shown in  Figure 6.

Shi [p.320 column 2 paragraph 3] discloses Wukong is designed to provide low-latency to multiple concurrent queries from clients. The client or the proxy decides which server a request will be first sent to according to the request types. For a query starting with a constant vertex, Wukong sends the request to the server holding the vertex. For a query starting with a set of vertices with a specific type or predicate, Wukong then sends the request to all replicas of the corresponding index vertex.

Shi [p.322 column 2 paragraph 2], [Figure 9] discloses Figure 9,  Wukong leverages graph exploration by walking the graph in specific orders according to each edge of the subgraph…. Wukong starts exploration from the teacherOf predicate (to). Since Wukong extends the graph with predicate indexes, it can start exploration from the index vertex for teacherOf in each machine in parallel, whose neighbors contain Erik and Logan in each server accordingly. 

Palmer teaches workflow management using a computer.  Shi teaches concurrent and low-latency queries. It would have been obvious prior to the effective filing date to combine,  sequencing and workflow using nodes, as taught by Palmer, with each vertex corresponds to an entity in an RDF triple (subject or object) and each edge is labeled as a predicate and points from subjects to objects, as taught by hi , to  provide low latency and high throughput for concurrent query processing, Shi  [p.317, abstract]

Palmer teaches:
Computing a simplified graph 20representative of a comprehensive model of the process, from graphs obtained for execution instances of the process; and displaying on a man-machine interface the simplified graph including graphic elements selectable by an operator in order …  on the concurrent links.  

Palmer Figure 1 teaches a user device 110 is in communication with a graph server 120, which maintains a workflow graph in a graph database 130. A workflow graph maintains several entities as nodes and the relationships between those nodes as edges connecting the related nodes. The graph database 130 is operable to store one or more workflow graphs and subgraphs thereof. ., Palmer [Figure 1], [column 2 lines 44-49], [Figure 2] 

Palmer teaches  two blocks shown in succession may in fact be executed concurrently.,  Palmer [column 11 lines 64-68], [column 12 lines 1-5]

Palmer teaches updating a dynamic workflow graph, Palmer [column 7 lines 36-40], [column 4 lines 50-56], [Figure 3]  


	Palmer does not teach:
“… to obtain statistical information …”

Barnes teaches
“…  to obtain statistical information …”

Barnes teaches FIG. 18 illustrates the user interface 758 displaying a list 790 of one or more evaluations requiring review by a reviewer. In some embodiments, each listed evaluation provides one or more ratings (e.g., individual heading ratings and an overall rating) provided by a particular evaluator and other feedback from the evaluator (e.g., comments, recommendations, etc.) (e.g., in summary form). In some embodiments, the individual ratings and feedback 791 can be color-coded to provide the user with quick differentiates between “low” ratings that may need to be re-assessed by the evaluator and “normal” ratings. For example, the color-coding can generalize ratings into groups, so that a user can quickly identify low ratings, high ratings, and outlier ratings., Barnes, [0076], [Figure 18]  

Palmer teaches workflow management using a computer. Barnes teaches a fully automated method of requesting evaluations, in a workflow. It would have been obvious prior to the effective filing date to combine, sequencing and workflow using nodes, as taught by Palmer, with a dashboard of ratings, as taught by Barnes, automatically prompt individuals for evaluations in response to events associated with a construction project. Barnes [006].



25 Regarding Claim 2, (Currently Amended)

The method according to claim 1, wherein said computing  a representation model comprises, for each execution instance of the process, sequencing the performed tasks, based on task start dates, ranked in an increasing order.  

Palmer teaches workflow graph each include code used to populate a value for one or more properties stored in the node. In various aspects, as the workflow graph changes, the values for each historic state of the node is maintained in addition to the current value for the property. In various aspects, when a node is invalidated from the workflow graph, the property value for that node will remain the last-known value and state (sequencing the performed task and ranked) from when the invalidated node was valid., Palmer [column 6 lines 40-50] and Palmer teaches proceeding to OPERATION 240, the workflow agent 140 identifies dependencies between the nodes of the plurality of nodes included in the workflow graph. The dependencies form a hierarchical structure between the nodes, where parent nodes supply their outputs as inputs to dependent, child nodes., Palmer [column 6 lines 51-56]



Regarding Claim 3, (Currently Amended)

The method according to claim 1, wherein said computing  a representation model comprises, for each execution instance of the process,  generating a complete graph, comprising start nodes, end nodes and intermediate 5nodes representative of executed tasks and associated with descriptive labels of the executed tasks, the nodes being connected by links.  

Palmer teaches proceeding to OPERATION 240, the workflow agent 140 identifies dependencies between the nodes of the plurality of nodes included in the workflow graph. The dependencies form a hierarchical structure between the nodes, where parent nodes supply their outputs as inputs to dependent, child nodes., Palmer [column 6 lines 51-56] and Palmer teaches the dependencies between nodes indicate whether a dependency is required or optional for a child node to process its code. For example, in a meeting scheduling workflow, several invitees may be indicated as required attendees and other invitees indicated as optional attendees. The scheduling information for the required attendees would therefore be marked as a required dependency for a “determine meeting time” (label) node, whereas the scheduling information for the optional attendees would be marked as optional (label), and the node would be able to run without obtaining values for those optional dependencies., Palmer [column 7 lines 1-8]

See above Palmer [column 11 lines 63-66], [column 12 lines 1-5]


Regarding Claim 4,  (Original)

The method according to claim 3, wherein the complete graph 10further comprises connecting nodes, placed between a node associated with a task having several predecessors and its predecessors, or between a node associated with a task having several successors and its successors.  

Same as above see  Palmer [column 7 lines 1-8], [column 6 lines 51-68], [Figure 3]



Regarding Claim 5, (Original)

The method according to claim 3, further comprising computing a simplified graph for each execution instance of the process.  

Palmer [column 7 lines 25-29], [Figure 2, item 260], [Figure 3]



Regarding Claim 6, (Original)

The method according to claim 1, further comprising, for each execution instance of the process, computing a data structure 20comprising indications of concurrence between links in the execution instance of the process.  

Palmer teaches implementations, … with reference to block diagrams and/or operational illustrations of methods, systems, and computer program products according to aspects. The functions/acts noted in the blocks may occur out of the order as shown in any flowchart. For example, two blocks shown in succession may in fact be executed substantially concurrently or the blocks may sometimes be executed in the reverse order, depending upon the functionality/acts involved., Palmer [column 11 lines 63-66], [column 12 lines 1-5]



Regarding Claim 7, (Original)

	Palmer teaches:
The method according to claim 6, further comprising computing … on concurrent links of the process by using the 25data structures computed for each execution instance of the process.  

See above Palmer [column 11 lines 63-66], [column 12 lines 1-5]


Although highly suggested, Palmer does not explicitly teach:
“… statistical information …”

Barnes teaches:
“… statistical information …”

Barnes teaches FIG. 18 illustrates the user interface 758 displaying a list 790 of one or more evaluations requiring review by a reviewer. In some embodiments, each listed evaluation provides one or more ratings (e.g., individual heading ratings and an overall rating) provided by a particular evaluator and other feedback from the evaluator (e.g., comments, recommendations, etc.) (e.g., in summary form). In some embodiments, the individual ratings and feedback 791 can be color-coded to provide the user with quick differentiates between “low” ratings that may need to be re-assessed by the evaluator and “normal” ratings. For example, the color-coding can generalize ratings into groups, so that a user can quickly identify low ratings, high ratings, and outlier ratings., Barnes, [0076], [Figure 18]  

Palmer teaches workflow management using a computer. Barnes teaches a fully automated method of requesting evaluations, in a workflow. It would have been obvious prior to the effective filing date to combine, sequencing and workflow using nodes, as taught by Palmer, with a dashboard of ratings, as taught by Barnes, automatically prompt individuals for evaluations in response to events associated with a construction project. Barnes [006].



Regarding Claim 8, (Original)

Palmer teaches:
The method according to claim 7, wherein … for each pair of concurrent Attorney Docket No. LOGPICKR.POO121 links computed as a function of the total number of execution instances of the process.  

See above Palmer [column 11 lines 63-66], [column 12 lines 1-5]

Although highly suggested, Palmer does not explicitly teach:
“… the statistical information comprises a concurrence ratio …”

Barnes teaches:
“… the statistical information comprises a concurrence ratio …”

Barnes teaches FIG. 18 illustrates the user interface 758 displaying a list 790 of one or more evaluations requiring review by a reviewer. In some embodiments, each listed evaluation provides one or more ratings (e.g., individual heading ratings and an overall rating) provided by a particular evaluator and other feedback from the evaluator (e.g., comments, recommendations, etc.) (e.g., in summary form). In some embodiments, the individual ratings and feedback 791 can be color-coded to provide the user with quick differentiates between “low” ratings that may need to be re-assessed by the evaluator and “normal” ratings. For example, the color-coding can generalize ratings into groups, so that a user can quickly identify low ratings, high ratings, and outlier ratings., Barnes, [0076], [Figure 18]  

Palmer teaches workflow management using a computer. Barnes teaches a fully automated method of requesting evaluations, in a workflow. It would have been obvious prior to the effective filing date to combine, sequencing and workflow using nodes, as taught by Palmer, with a dashboard of ratings, as taught by Barnes, automatically prompt individuals for evaluations in response to events associated with a construction project. Barnes [006].


Regarding Claim 9,  (Original)

The method according to claim 1, wherein the selectable graphic 5elements are simplified 

Palmer teaches  in response to identifying a multi-part workflow, …  the workflow agent 140 may query the user to select one or more of the identified workflow types to create an individual workflow for, or to select that one or more multi-part workflows for two or more of the identified workflow types is to be created., Palmer [column 6 lines 17-22], [Figure 2], [Figure 3]

Although highly suggested, Palmer does not explicitly teach:
“ …  graphic links…”

Barnes teaches:  
“ …  graphic links…”

Barnes teaches FIG. 13, to add a particular question to the layout area 632, the user can select a “Select” selection mechanism 644 associated with a desired question.

Palmer teaches workflow management using a computer. Barnes teaches a fully automated method of requesting evaluations, in a workflow. It would have been obvious prior to the effective filing date to combine, sequencing and workflow using nodes, as taught by Palmer, adding and deleting items from a dashboard, as taught by Barnes, so a user can customize headings and questions. Barnes [063].



Regarding Claim 10,  (Original)

A computer program product including software instructions which, when implemented by a programmable device, implement a method according to claim 1 for processing processes.  

Palmer teaches implementations, … with reference to block diagrams and/or operational illustrations of methods, systems, and computer program products according to aspects. The functions/acts noted in the blocks may occur out of the order as shown in any flowchart. For example, two blocks shown in succession may in fact be executed substantially concurrently or the blocks may sometimes be executed in the reverse order, depending upon the functionality/acts involved., Palmer [column 11 lines 63-66], [column 12 lines 1-5]

	

Regarding Claim 11,  (Currently Amended)

A system for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer system, the processing system comprising: a man-machine interface; and a computing processor implementing, for each processed process, for at least one execution instance of the process: a module [[for]] obtaining, from recorded computer traces, data including, for each executed task, at least a representative task label, a beginning of execution date, and an end of execution date; a module [[for]] computing, using the data, a representation model of the executed process, in the form of a graph including nodes and links between the nodes, each node being associated with a descriptive task label, the links being representative of a temporal succession between executed tasks; and a module [[for]] determining from the representation model of the executed process, concurrent links that connect nodes of the graph associated with concurrent tasks executed at least partially in a same predetermined time interval, concurrent links being determined in pairs; and a module computing a simplified graph representative of a comprehensive model of the process, from graphs obtained for execution instances of the process, and displaying on said man-machine interface the simplified graph including graphic elements selectable by an operator in order to obtain statistical information on the concurrent links.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 11 is directed to A system for processing computer system processes, Palmer discloses the system as claimed [column 10 lines 21 -66], [column 11 1-28], [Figure 1]. 

Claims 12- 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Warszawsk  (2017, ACID Rain: Concurrency-Related Attacks on Database-Backed Web Applications)  and in view of Palmer (US 10,909,484 B2)  and Shi (2016, Fast and Concurrent RDF Queries with RDMA Based Distributed Graph Exploration).

Warszawsk teaches:
Regarding Claim 12, (new) 

A method for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer system, the processing method being implemented by a computing processor and comprising, for each processed process: for each of a plurality of execution instances of the process, obtaining, from recorded computer traces, data including, for each executed task, at least a descriptive task label, a beginning of execution date, and an end of execution date; 

Warzszawski [abstract ] discloses  proactively detect[ing] the potential for ACIDRain attacks, … the theory of weak isolation to analyze latent potential for non-serializable behavior under concurrent web API call is examined.

Warszawski [p.7 column 2 paragraph 2] teaches  the core idea behind 2AD: Detecting Anomalies is to execute API calls against a live application and database to generate a (possibly sequential) trace of database activity, then analyze the trace for potential anomalies that could arise under concurrent execution.

Warszawski [p.9 column 1 paragraph 2] the abstract history is a finite multigraph (i.e., allows multiple edges between the same pair of nodes) that represents the set of all possible expansions of a given trace. We show how to detect whether an anomalous expansion of the trace exists and generate example expansions via a series of short walks over this abstract history graph.

Warszawski discloses edges are labeled with the type of conflict, and operations are labeled with the corresponding line from the trace in Figure 3b, See Warszawski Figure 4.

Waraszawski [p.6 column 1], [Figure 2] teaches analyze actual SQL traces (i.e., logs) using a new approach called Abstract Anomaly Detection (2AD).

Waraszawski  [p.8 column 1 paragraph 8]  These logs can be generated from normal activity, or generated for the explicit purpose of anomaly detection and Waraszawski  [p.8 column 2 paragraph 2]  one of the simplest approaches is to match the timestamp of the log with the timestamp of the API call.

Waraszawski  [p.10 column 2 paragraph 2]  all expansions of traces can be achieved via concurrent execution of the corresponding API requests.

computing, using the data, a representation model of the executed process, in the form of a graph including nodes and links between the nodes, each node being associated with a descriptive task label, the links being representative of a temporal succession between executed tasks; 

Waraszawski  [p.9 column 1 paragraph 2-3]  discloses we show how to detect whether an anomalous expansion of the trace exists and generate example expansions via a series of short walks over this abstract history graph: An abstract history consists of three types of nodes—operation nodes, transaction nodes, and API nodes—and two types of edges— write edges and read edges. Transaction nodes are supernodes encapsulating each operation in the transaction, while API nodes are supernodes encapsulating all transactions in the API call. Undirected edges link two operation nodes and induce edges between the corresponding supernodes.


Waraszawski  [p.8 column 2 paragraph 2]  one of the simplest approaches is to match the timestamp of the log with the timestamp of the API call.

(The start time and the finish time are a temporal succession).

Although highly suggested, Waraszawski does not teach:
“… a descriptive task label, …”

Palmer teaches:
“… each node being associated with a descriptive task label, …”

Palmer [column 5 lines 9-12] discloses the user may query “what was the original meeting time” to receive a historic value from the “meeting time” node of a meeting workflow. 

Palmer teaches workflow management using a computer. Barnes teaches a fully automated method of requesting evaluations, in a workflow. It would have been obvious prior to the effective filing date to combine, sequencing and workflow using nodes, as taught by Palmer, adding and deleting items from a dashboard, as taught by Barnes, so a user can customize headings and questions. Barnes [063].

Warszawski discloses exploits concurrency-related vulnerabilities via programmatically accessible APIs. Palmer teaches workflow management using a computer. It would have been obvious prior to the effective filing date to combine,  gather traces (logs) from the database, as taught by Warszawski , with sequencing and workflow using nodes, as taught by Palmer,  identifies dependencies between the nodes of the plurality of nodes included in the workflow graph. Palmer [column 6 lines 51-56].


determining from the representation model of the executed process, concurrent links that connect nodes of the graph associated with concurrent tasks executed at least partially in a… ; 

Waraszawski  [p.9 column 1 paragraph 2-3]  discloses the abstract history is a finite multigraph (i.e., allows multiple edges between the same pair of nodes) that represents the set of all possible expansions of a given trace.

Although highly suggested, Waraszawski  does not teach: 
“ same predetermined time interval …”

Shi teaches:
“ …concurrent tasks executed at least partially … same predetermined time interval …”

Shi teaches concurrent and low-latency queries., Shi [abstract]

Shi discloses Wukong follows a graph-based design by storing RDF triples as a native graph and leverages graph exploration to handle queries. Wukong is also designed to provide high throughput such that it can handle hundreds of thousands of concurrent queries per second., Shi [p.316 column 1 paragraph 1]

Warszawski discloses exploits concurrency-related vulnerabilities via programmatically accessible APIs.  Shi teaches concurrent and low-latency queries It would have been obvious prior to the effective filing date to combine,  gather traces (logs) from the database, as taught by Warszawski, with each vertex corresponds to an entity in an RDF triple (subject or object) and each edge is labeled as a predicate and points from subjects to objects, as taught by Shi , to  provide low latency and high throughput for concurrent query processing, Shi  [p.317, abstract]


and computing and storing a data structure comprising indications of concurrence between links in the execution instance of the process in the form of a matrix; 


Waraszawski  [p.6 column 2 paragraph 1]  we gather traces (logs) from the database rather than the application. These logs can be generated from normal activity, or generated for the explicit purpose of anomaly detection.  


Warszawski [p.9 column 1 paragraph 2] the abstract history is a finite multigraph (i.e., allows multiple edges between the same pair of nodes) that represents the set of all possible expansions of a given trace. We show how to detect whether an anomalous expansion of the trace exists and generate example expansions via a series of short walks over this abstract history graph.

Warszawski  discloses at Table 1: Summary of applications analyzed. Deployment information provided by builtwith.com [4] for all but Spree, where information is provided by the SpreeCommerce website…. Lines of code only includes the lines in the target language, excluding other files such as Javascript or HTML.

Warszawski discloses Figure 4: The abstract history corresponding to the trace in Figure 3b. Solid ellipses correspond to operations, dashed rectangles to transactions, and dotted rectangles to API calls. Edges are labeled with the type of conflict, and operations are labeled with the corresponding line from the trace in Figure 3b. There is no edge between node 5 and nodes 2 and 7 because these COUNT queries do not conflict with the update in 5. Per Theorem 1, each non-trivial cycle in the abstract history corresponds to a potential anomaly

computing a simplified graph representative of a comprehensive model of the process, from graphs obtained for the plurality of execution instances of the process; 

Warszawski discloses Figure 4: The abstract history corresponding to the trace in Figure 3b. Solid ellipses correspond to operations, dashed rectangles to transactions, and dotted rectangles to API calls. Edges are labeled with the type of conflict, and operations are labeled with the corresponding line from the trace in Figure 3b. There is no edge between node 5 and nodes 2 and 7 because these COUNT queries do not conflict with the update in 5. Per Theorem 1, each non-trivial cycle in the abstract history corresponds to a potential anomaly


and displaying on a man-machine interface the simplified graph including graphic elements selectable by an operator in order to obtain statistical information on the concurrent links, the statistical information being computed using the stored data structures for the plurality of execution instances of the process.  

Warszawski [p.7 column 2 paragraph 4] discloses the core idea behind 2AD is to execute API calls against a live application and database to generate a (possibly sequential) trace of database activity, then analyze the trace for potential anomalies that could arise under concurrent execution.



Regarding Claim 13, (new) 

The method according to claim 12, comprising further computing and storing statistical information on concurrent links from data structures previously computed for each instance of the same process, wherein the computing of statistical information comprises summing matrices obtained by said computing and storing, for each execution instance of the process.  

Warszawski [p.9 column 2 paragraph 3] discloses when constructing the abstract history, we only record the tables and columns accessed, not the exact values in the operations. This allows us to collapse multiple instances of the same API call with the same access pattern into one API node, reducing the size of the abstract history and improving search speeds.

Warszawski [Table 4], [Table 5] disclose transaction and the statistics including run-time, edges, and vulnerabilities. 


Regarding Claim 14,  (new) 

The method according to claim 13, wherein the statistical information comprises a concurrence ratio for each pair of concurrent links computed as a function of the total number of execution instances of the process.  


Warszawski [Table 4], [Table 5] disclose Table 4 provides statistics on graph sizes and runtimes. Table 5 summarizes the types of vulnerabilities we found, along with the access patterns and transaction usage allowed for the corresponding anomalies to take place.; Warsawski [p.5 column 1 paragraph 1] teaches exploit[ing] concurrency-related vulnerabilities via programmatically accessible APIs.; Warszawski [p.9 column 2 paragraph 3]



Regarding Claim 15, (new) 

The method according to claim 12, wherein said computing a representation model comprises, for each execution instance of the process, sequencing the performed tasks, based on task start dates, … 

Waraszawski  [p.8 column 2 paragraph 2]  one of the simplest approaches is to match the timestamp of the log with the timestamp of the API call.

Waraszawski [p.18  column 2 paragraph 1] all of the operations of each API node in c in their respective transaction order. If an API node is ever revisited, create a new instance of that API node and its operations.

Although highly suggested, Waraszawski does not explicitly teach:
“… ranked in an increasing order. …” 

Palmer teaches:
“… ranked in an increasing order. …” 

Palmer teaches workflow graph each include code used to populate a value for one or more properties stored in the node. In various aspects, as the workflow graph changes, the values for each historic state of the node is maintained in addition to the current value for the property. In various aspects, when a node is invalidated from the workflow graph, the property value for that node will remain the last-known value and state (sequencing the performed task and ranked) from when the invalidated node was valid., Palmer [column 6 lines 40-50] and Palmer teaches proceeding to OPERATION 240, the workflow agent 140 identifies dependencies between the nodes of the plurality of nodes included in the workflow graph. The dependencies form a hierarchical structure between the nodes, where parent nodes supply their outputs as inputs to dependent, child nodes., Palmer [column 6 lines 51-56]


Warszawski discloses exploits concurrency-related vulnerabilities via programmatically accessible APIs. Palmer teaches workflow management using a computer. It would have been obvious prior to the effective filing date to combine,  gather traces (logs) from the database, as taught by Warszawski , with sequencing and workflow using nodes, as taught by Palmer,  identifies dependencies between the nodes of the plurality of nodes included in the workflow graph. Palmer [column 6 lines 51-56].




Regarding Claim 16, (new) 
Waraszawski teaches:
The method according to claim 12, wherein said computing a representation model comprises, for each execution instance of the process,  …representative of executed tasks and associated … of the executed tasks, the nodes being connected by links, … being extracted from recorded computer traces of the execution instance.  

Waraszawski [p.18  column 2 paragraph 1] all of the operations of each API node in c in their respective transaction order. If an API node is ever revisited, create a new instance of that API node and its operations.

	Although highly suggested, Waraszawski does not teach:
“… generating a complete graph comprising start nodes, end nodes and intermediate nodes … with descriptive labels …”

Palmer teaches:
“…. generating a complete graph comprising start nodes, end nodes and intermediate nodes … with descriptive labels …”

Palmer [column 4 lines 1-35] teaches concurrent block and  workflow graph includes several nodes, which are related to one another via various dependencies. For example, in a workflow for baking a cake, a workflow may include the nodes of “select recipe,” “gather ingredients,” “mix ingredients,” “bake,” and “decorate.” In this example workflow for baking a cake, the “gather ingredients” node would depend from the “select recipe” node; which ingredients are to be gathered requires knowledge of the recipe selected.

Palmer [column 6 lines 24-30] teaches the workflow graph is initially created with a set of nodes based on the information parsed from the workflow trigger. New nodes may be added or existing nodes invalidated for the current state of the workflow graph (discussed in greater detail in regard to FIG. 3). In some aspects, a template directed graph is stored in the graph database 130 for each workflow type, such that when a workflow graph is created, the appropriate template is copied to create a new instance. Existing templates are updatable 

Warszawski discloses exploits concurrency-related vulnerabilities via programmatically accessible APIs. Palmer teaches workflow management using a computer. It would have been obvious prior to the effective filing date to combine,  gather traces (logs) from the database, as taught by Warszawski , with sequencing and workflow using nodes with labels, as taught by Palmer,  identifies dependencies between the nodes of the plurality of nodes included in the workflow graph. Palmer [column 6 lines 51-56].


Regarding Claim 17, (new) 

The method according to claim 16, wherein the complete graph further comprises … .  

Warszawski [p.8 column 2 paragraph 3] discloses introduce the concept of an abstract history, a finite graph representing all expansions of a given trace (Section 3.1.2)

Although highly suggested, Palmer does not explicitly teach:
“…. connecting nodes, placed between a node associated with a task having several predecessors and its predecessors, or between a node associated with a task having several successors and its successors …”


Palmer  explicitly teaches:
“…. connecting nodes, placed between a node associated with a task having several predecessors and its predecessors, or between a node associated with a task having several successors and its successors …”

Palmer [column 4 lines 1-35] teaches concurrent block and  workflow graph includes several nodes, which are related to one another via various dependencies. For example, in a workflow for baking a cake, a workflow may include the nodes of “select recipe,” “gather ingredients,” “mix ingredients,” “bake,” and “decorate.” In this example workflow for baking a cake, the “gather ingredients” node would depend from the “select recipe” node; which ingredients are to be gathered requires knowledge of the recipe selected.

Palmer [column 6 lines 24-30] teaches the workflow graph is initially created with a set of nodes based on the information parsed from the workflow trigger. New nodes may be added or existing nodes invalidated for the current state of the workflow graph (discussed in greater detail in regard to FIG. 3). In some aspects, a template directed graph is stored in the graph database 130 for each workflow type, such that when a workflow graph is created, the appropriate template is copied to create a new instance. Existing templates are updatable 

Warszawski discloses exploits concurrency-related vulnerabilities via programmatically accessible APIs. Palmer teaches workflow management using a computer. It would have been obvious prior to the effective filing date to combine,  gather traces (logs) from the database, as taught by Warszawski , with sequencing and workflow using nodes with labels, as taught by Palmer,  identifies dependencies between the nodes of the plurality of nodes included in the workflow graph. Palmer [column 6 lines 51-56].



Regarding Claim 18,  (new) 

A computer program product including software instructions which, when implemented by a programmable device, implement a method according to claim 12 for processing process.

Warszawski [table 4], [table 5]
Palmer [Figure 1,], [Figure 5]

Warszawski discloses exploits concurrency-related vulnerabilities via programmatically accessible APIs. Palmer teaches workflow management using a computer. It would have been obvious prior to the effective filing date to combine,  gather traces (logs) from the database, as taught by Warszawski , with implementing the method, as taught by Palmer,  identifies dependencies between the nodes of the plurality of nodes included in the workflow graph. Palmer [column 6 lines 51-56].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bortnikov (US 20200241946 A1) teaches if properly parameterized (using different output directories), several workflow jobs or tasks can run concurrently on clusters such as clusters 102-104., [052]. Luke (EP 422,945 A) discloses converts computer grace data unit graphical form. The trace data is obtained from concurrently executing virtual processors. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/             Examiner, Art Unit 3624

/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623